                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



ERIC EL,                                    No. 2:17-cv-0463-KJM-CKD P

              Plaintiff,

       v.

MICHAEL MARTEL, et al.,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendants.                   AD TESTIFICANDUM
                                     /

Eric El, CDCR # P-13245, a necessary and material witness in a settlement conference in this
case on August 29, 2019, is confined in California Health Care Facility, Stockton (CHCF), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Deborah Barnes to appear by video conference from his present place of
confinement to the U. S. District Court, Courtroom #27, 501 I Street, Sacramento, California
95814, on Thursday, August 29, 2019 at 10:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference by video conference at the time and place above, until completion
      of the settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CHCF, P.O. Box 32050, Stockton, California 95213:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: July 18, 2019
